SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14D-9 (RULE 14d-101) SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 ACR GROUP, INC. (Name of Subject Company) ACR GROUP, INC. (Name of Person Filing Statement) Common Stock, Par Value $0.01 Per Share (Title of Class of Securities) 00087B 10 1 (CUSIP Number of Class of Securities) Anthony Maresca ACR Group, Inc. 3200 Wilcrest Drive, Suite 440 Houston, Texas 77042 (713) 780-8532 (Name, Address and Telephone Number of Person Authorized to Receive Notice and Communications on Behalf of the Person Filing Statement) With a copy to: David S. Peterman Fulbright & Jaworski L.L.P. Fulbright Tower 1301 McKinney, Suite 5100 Houston, Texas 77010 oCheck the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Item 1. Subject Company Information. The name of the subject company is ACR Group, Inc., a Texas corporation (the “Company”). The address of the principal executive offices of the Company is 3200 Wilcrest Drive, Suite 440, Houston, Texas77042. The telephone number of the Company at its principal executive offices is (713) 780-8532. The title of the class of equity securities to which this Solicitation/Recommendation Statement on Schedule 14D-9 (together with the Exhibits and Annexes hereto, this “Statement”) relates is the common stock, par value $0.01 per share, of the Company (the “Common Stock”). As of July 3, 2007, 12,063,765 shares of Common Stock were outstanding(the “Shares”). Item 2.Identity and Background of Filing Person. The filing person is the subject company. The Company’s name, business address and business telephone number are set forth in Item 1 above. This Statement relates to the offer by Coconut Grove Holdings, Inc., a Texas corporation (the “Purchaser”) and wholly owned subsidiary of Watsco, Inc., a Florida corporation (“Watsco”), to purchase all outstanding Shares of Common Stock of the Company, other than the Committed Shares (defined below), at a purchase price of $6.75 per Share in cash, without interest thereon, less any required withholding taxes, upon the terms and subject to the conditions set forth in theOffer to Purchase, dated July 9, 2007 (as amended or supplemented from time to time, the “Offer to Purchase”), and in the related Letter of Transmittal (which, together with the Offer to Purchase, as may be amended or supplemented from time to time, constitute the “Offer”). The Offer is further described in a Tender Offer Statement on Schedule TO (as amended or supplemented from time to time, the “Schedule TO”) filed by the Purchaser and Watsco with the Securities and Exchange Commission (the “Commission”) on July 9, 2007.Copies of each of the Offer to Purchase and the Letter of Transmittal are attached as Exhibit (a)(1)(i) and Exhibit (a)(1)(ii), respectively, to the Schedule TO, and each is incorporated herein by reference.“Committed Shares” means the 3,122,819 Shares of Common Stock beneficially owned as of June 29, 2007 by all of the Company’s executive officers and certain of their respective affiliates which the holders have agreed to sell to Watsco and Purchaser for $6.75 per share following the Offer pursuant to sale and support agreements among such shareholders, the Purchaser and Watsco (the “Committed Shares”).The Committed Shares represent approximately 26% of ACR’s outstanding shares of Common Stock.There are 8,778,196 Shares eligible for tender in the Offer. The Offer is being made pursuant to the Agreement and Plan of Merger, dated as of July 3, 2007, among Watsco, the Company and the Purchaser (the “Merger Agreement”).The Merger Agreement provides that the Purchaser will commence a tender offer for all of our outstanding Shares of Common Stock (other than the Committed Shares) at a price per Share equal to $6.75.The Purchaser’s obligation to purchase Shares in the Offer is subject to certain conditions, including but not limited to the number of tendered Shares, together with the Committed Shares, being at least 66⅔% of the Company’s outstanding shares, subject to a reduction of the minimum amount in certain circumstances.The Merger Agreement further provides that, as soon as practicable after the consummation of the Offer and the satisfaction or waiver of certain conditions in the Merger Agreement, the Purchaser will merge with and into the Company (the “Merger”), with the Company continuing as the surviving corporation and a wholly owned subsidiary of Watsco.In the Merger, each outstanding Share (other than 373,001 restricted Shares held by certain officers and key employees of the Company and its subsidiaries (the “Converted Company Restricted Shares”), Shares tendered in the Offer, the Committed Shares and the Dissenting Shares (as defined below)) will be converted into the right to receive the price paid in the Offer, without interest.Under the Merger Agreement, the obligation of Watsco or the Purchaser to consummate the Offer and both the Company’s and Watsco’s obligations to effect the Merger are conditioned on regulatory approvals and other customary conditions.The Merger Agreement contains certain termination rights and provides that, upon the termination of the Merger Agreement under specified circumstances, the Company would be required to pay Watsco a termination fee of $5,000,000. 1 As set forth in the Schedule TO, the principal executive offices of the Purchaser and Watsco are located at 2665 South Bayshore Drive, Coconut Grove, Florida33133.The Company is making information relating to the Offer and the Merger available on the internet at www.acrgroup.com. Item 3.Past Contacts, Transactions, Negotiations and Agreements. Certain contracts, agreements, arrangements or understandings between the Company or its affiliates and certain of its directors and executive officers are, except as noted below, described in the Information Statement (the “Information Statement”) pursuant to Rule 14f-1 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), that is attached as Annex B to this Statement and is incorporated herein by reference. Except as described in this Statement (including in the Exhibits hereto and in Annex B hereto) or incorporated herein by reference, to the knowledge of the Company, as of the date of this Statement, there is no material agreement, arrangement or understanding or any actual or potential conflict of interest between the Company or its affiliates and (1) the Company’s executive officers, directors or affiliates or (2) the Purchaser, Watsco or their respective executive officers, directors or affiliates. Agreements with Watsco Merger Agreement.The summary of the Merger Agreement and the description of the conditions to the Offer contained in the Introduction and Section 13 of the Offer to Purchase, which was mailed to shareholders on or about July 9, 2007, are incorporated herein by reference. Such summary and description are qualified in their entirety by reference to the Merger Agreement, which has been filed as Exhibit (e)(1) hereto and is incorporated herein by reference. Sale and Support Agreements.The following is a summary of the Sale and Support Agreement, a form of which has been filed as Exhibit (d)(2) to the Schedule TO filed by Watsco on July 9, 2007, and is incorporated herein by reference.The summary is qualified in its entirety by reference to the Sale and Support Agreement. Prior to entering into the Merger Agreement, Watsco and the Purchaser entered into a Sale and Support Agreement (the “Sale and Support Agreement”) with each of Messrs. A. Stephen Trevino, Alex Trevino, Jr., and Anthony R. Maresca, who constitute all of the executive officers of the Company, and certain of their respective affiliates who own shares of the Company (collectively, the “Supporting Shareholders”).Collectively, the Supporting Shareholders beneficially owned as of June 29, 2007, 3,122,819 Shares, representing approximately 26% of the Company’s outstanding Shares as of June 29, 2007 (the “Committed Shares”).The Supporting Shareholders have agreed to sell the Committed Shares to Purchaser for $6.75 per Share following the closing of the Offer. 2 The Sale and Support Agreement also provides that in the event the Company’s Board of Directors approves a Superior Proposal or a transaction contemplated by an Alternative Proposal is consummated, each Supporting Shareholder shall pay to Watsco, within five business days following the receipt of proceeds in connection with such Superior Proposal or Alternative Proposal, as the case may be, an amount in cash, in a manner directed by Watsco, equal to 100% of the proceeds received by Supporting Shareholder in excess of $6.75 per Share, net of any applicable taxes owed by such Supporting Shareholder.To the extent the consideration a Supporting Shareholder receives pursuant to the transactions contemplated by a Superior Proposal or Alternative Proposal, as the case may be, is securities, the value of such securities shall be calculated as follows: (i)in the case of securities for which there is a public trading market, the value shall be the average of the last sales price for such securities on the fivetrading days immediately preceding the date the applicable Superior Proposal or Alternative Transaction is consummated; or (ii) in the case of securities for which there is no public trading market, the value shall equal that amount which is mutually agreed to by the Supporting Shareholder and Watsco. Other than with respect to the provisions described in the immediately preceding paragraph, the Sale and Support Agreement will terminate upon the earlier to occur of (i) the effective time of the merger, (ii) upon the withdrawal of the Offer by Watsco in accordance with the terms of the Merger Agreement or (iii) termination of the Merger Agreement in accordance with its terms. Confidentiality Agreement.On June 1, 2005, the Company and Watsco entered into a confidentiality agreement (the “Confidentiality Agreement”).Under the terms of the Confidentiality Agreement, the Company and Watsco agreed to furnish the other party on a confidential basis certain information concerning their respective businesses in connection with the evaluation of a possible business combination between Watsco and the Company.This summary is qualified in its entirety by reference to the Confidentiality Agreement, which is included as Exhibit (d)(3) to the Schedule TO, and is incorporated herein by reference. Effects of the Offer and the Merger under Company Stock Plans and Agreements between the Company and its Directors and Executive Officers Interests of Certain Persons.Certain members of the Company’s management and its Board of Directors (the “Board”) may be deemed to have interests in the transactions contemplated by the Merger Agreement that are different from or in addition to their interests as Company shareholders generally. The Board was aware of these interests and considered them, among other matters, in approving the Merger Agreement and the transactions contemplated thereby. Restricted Stock.The Merger Agreement provides that as of the effective time of the Merger, 39,750 outstanding restricted shares of Common Stock held by independent directors of the Company immediately prior to the effective time of the Merger will automatically become fully vested and converted into the right to receive an amount equal to the Per Share Price, without interest.In addition, by virtue of the Merger and without any action on the part of the holders thereof except the execution and delivery of documentation or performance of other actions required by Watsco’s 2001 Incentive Compensation Plan, 373,001 outstanding restricted shares of Common Stock held by certain officers and key employees of the Company and its subsidiaries immediately prior to the effective time of the Merger will be converted automatically into a number of restricted shares of Watsco common stock (each, an “Assumed Restricted Share Award”) on substantially the same terms and conditions as were applicable to the restricted shares prior to such time.The number of shares of Watsco common stock subject to each Assumed Restricted Share Award will be equal to the product of the number of restricted shares of Common Stock to be converted multiplied by $6.75 divided by the closing market price of Watsco’s common stock as reported on the New York Stock Exchange on the trading day immediately preceding the effective time of the Merger (rounded down to the nearest whole share). 3 The foregoing summary is qualified in its entirety by reference to the Merger Agreement, which has been filed as Exhibit(e)(1) hereto and is incorporated herein by reference. Section 16 Matters.Prior to the effective time of the Merger, the Company will take all such steps as may be required to cause any dispositions by each officer and director who is subject to the reporting requirements under Section 16(a) of the Exchange Act of Common Stock or options resulting from the Merger, to be exempt from liability under Rule 16b-3 promulgated under the Exchange Act. Indemnification; Directors’ and Officers’ Insurance.The Merger Agreement provides that the Company will obtain prior to the effective time of the Merger“tail” insurance policies with a claims period of at least six years from the effective time of the Merger with respect to directors’ and officers’ liability insurance in amount and scope at least as favorable as the Company’s existing policies for claims arising from facts or events that occurred on or prior to the effective time of the Merger); provided, that, if the aggregate annual premiums for such insurance exceeds150% of the current aggregate annual premium, then Watsco shall provide or cause to be provided a policy for the applicable individuals with the best coverage as shall then be available at an annual premium equal to 150% of the current aggregate annual premium. Representation on the Board.The Merger Agreement sets forth certain agreements between the Company, Watsco and the Purchaser regarding the election or appointment of directors to the Company’s Board concurrently with the purchase and payment for Shares pursuant to the Offer as a result of which Watsco and the Purchaser own beneficially at least a majority of the then outstanding Shares. The summary of these agreements is contained in Section 13 of the Offer to Purchase, which was mailed to shareholders on or about July 9, 2007 and filed as Exhibit (a)(1)(i) to the Schedule TO, and is incorporated into this Statement by reference. Such summary is qualified in its entirety by reference to the Merger Agreement, which has been filed with the Commission by the Company and has been filed as Exhibit (e)(1) to this Statement and is incorporated in this Statement by reference. Item 4.The Solicitation or Recommendation. Recommendation of the Board On July 3, 2007, the Board unanimously, among other things, (i) declared that the Merger Agreement and the transactions contemplated thereby, including the Offer and the Merger, are in the best interests of the shareholders of the Company, (ii) approved and declared advisable the Merger Agreement and the transactions contemplated thereby, and (iii) recommended that the shareholders of the Company tender their Shares to the Purchaser pursuant to the Offer and, if required by applicable law, adopt the Merger Agreement and approve the Merger. Background of the Transaction 4 The information set forth below solely regarding Watsco and the Purchaser was provided by Watsco.The Company takes no responsibility for the accuracy or completeness of any information regarding meetings or discussions in which the Company or its affiliates or representatives did not participate. As part of the continuous evaluation of its businesses and plans, the Company regularly considers a variety of strategic options and transactions.From time to time, the Company has considered a variety of potential strategic transactions in the wholesale distribution of air conditioning, heating and refrigeration equipment and related parts and services. Prior to March 1, 2004, Watsco had occasional contact with the Company to assess interest in a transaction with Watsco. On March 1, 2004, Watsco and the Company advanced conversations and demonstrated an interest in discussing a transaction between Watsco and the Company. On April 9, 2004, a member of Watsco’s board of directors met and discussed a transaction with the Company’s management. On April 13, 2004, Watsco sent the Company a letter indicating a strong interest in a transaction at $2.75 per share of the Company’s outstanding Common Stock. On June 4, 2004, Watsco sent the Company a letter in follow up to its April 13, 2004 letter reaffirming its interest at $3.00 per share of the Company’s outstanding Common Stock. On August 20, 2004, the Company retained Houlihan Lokey Howard & Zukin (“Houlihan Lokey”) as exclusive financial advisor. On August 30, 2004, Watsco received a confidential information memorandum regarding the Company from Houlihan Lokey. During August 2004 and September 2004, Watsco and the Company continued informal discussions regarding a potential transaction between Watsco and the Company. On February 9, 2005, one of Watsco’s officers and two of the Company’s officers met and had informal discussions regarding a transaction with the Company. On June 1, 2005, Watsco and the Company entered into a confidentiality agreement to facilitate the sharing of information with respect to their discussions. From July 6, 2005 to July 7, 2005, the CEO of Watsco and the CEO of the Company met and had informal discussions regarding a transaction with the Company. On July 10, 2005, officers of Watsco met with officers of the Company and discussed information in furtherance of a transaction with the Company. From July 2005 to March 2007, the Company had occasional contact with Watsco on an informal basis. 5 On March 15, 2007, Watsco contacted the CEO of the Company to express interest in a transaction between Watsco and the Company. On March 16, 2007, Watsco sent a letter to the Board proposing the acquisition of the Company’s outstanding shares of Common Stock by Watsco for $7.00 per share. On March 23, 2007, the Company informed Watsco that a meeting of the Company’s Board had been convened and that the Company had authorized the initiation of due diligence by Watsco. On March 28, 2007, Watsco and the Company confirmed the use of its previously executed Confidentiality Agreement dated June 1, 2005. On April 9, 2007, the Company’s Board authorized the retention of Houlihan Lokey to provide investment banking services. On April 20, 2007, the Company executed an engagement letter with Houlihan Lokey for advisory services and the rendering of a fairness opinion in connection with a transaction with Watsco. On April 30, 2007, Watsco retained Grant Thornton to perform due diligence with respect to the Company. On May 25, 2007, Watsco’s board of directors unanimously authorized, subject to the completion of satisfactory due diligence, Watsco’s officers to negotiate, prepare and enter into a merger agreement and to execute such other and further documents in the officers’ discretion as may be necessary or advisable to effectuate and consummate the merger agreement and transactions contemplated therein. On May 30, 2007, Grant Thornton substantially completed its due diligence procedures and reported its findings to the management of Watsco. On May 31, 2007, results of Watsco’s due diligence were discussed with the Company. On June 7, 2007, a revised price $6.75 per share of the Common Stock was agreed to by the parties. On June 8, 2007, Watsco’s legal advisor Moore & Van Allen PLLC (“MVA”) delivered a draft of the Merger Agreement and the sale and support agreement for the transaction to the Company’s legal advisor Fulbright & Jaworski L.L.P. (“Fulbright”). On June 13, 2007, the Board met telephonically to discuss Watsco’s initial draft Merger Agreement.Fulbright participated in the call.The Board’s discussion focused on the deal protection provisions in Watsco’s initial draft Merger Agreement, including that it provided for a traditional no-shop provision, contemplated that the tender offer would remain open for the statutory minimum period of 20 business days, required that the Company provide Watsco seven business days notice before it accepted a superior proposal, defined “superior proposal” as an offer that exceeded Watsco’s offer by more than $1.00 per share, proposed a termination fee of $5 million, was coupled with a tender and support agreement to be entered into by the Company’s three executive officers with respect to the Company shares owned by each of them, and a walk away date providing that either party could terminate the agreement if closing had not occurred within seven months provided that Watsco would have the unilateral right at its option to extend the termination date for an additional three months.The Board was concerned that the combined effect of the deal protection provisions, as proposed by Watsco, might be unduly restrictive.After extensive discussion, the Board settled on a set of counter-proposals to the deal protection provisions, and instructed Fulbright to discuss with MVA the deal protection provisions and the Company’s counter-proposals. 6 On June 14, 2007, Fulbright and MVA discussed the deal protection provisions on a conference call.Fulbright expressed the Board’s concern that the combined effect of the deal protection provisions, as proposed by Watsco, might be unduly restrictive, and presented orally the Company’s counter-proposals.MVA requested that Fulbright present its concerns in writing, including the Company’s counter-proposals with respect to the deal protection provisions. On June 15, 2007, Fulbright distributed to the Company’s senior management its draft written response to Watsco’s proposed deal protection provisions, and senior management concluded that the draft written response was consistent with the Board’s conclusions.On June 15, Fulbright sent its written response to MVA.The Company’s counter-proposals included that the Company be permitted a “go-shop” period of 45 calendar days following the execution of the Merger Agreement to actively canvass the market, which would then be followed by a traditional no-shop, that the tender offer period be for a period equal to the period of the “go-shop,” that the notice period be shortened to three calendar days, that the definition of “superior proposal” be modified to include any proposal of an alternative transaction that the Board concluded it would be required to accept in accordance with its fiduciary duties without any requirement that a competing offer exceed Watsco’s offer by any minimum amount, that the termination fee be bifurcated with a termination fee of 1.5% of the Company’s equity value during the “go-shop” period and of 3.0% during the no-shop period, that the executive officers be allowed to terminate their personal tender and support agreements with Watsco if the Board terminated the agreement because of a superior proposal, and the termination date be reduced to three months without Watsco having the unilateral right to extend it for an additional period. On June 20, 2007, Fulbright and MVA discussed by telephone the Company’s counter-proposals regarding the deal protection provisions.Later onJune 20, 2007, MVA provided Fulbright with Watsco’s response to the Company’s counter-proposals.MVA advised that Watsco was unwilling to proceed with the transaction if the Company insisted on having a “go-shop” period, was unwilling to be required to keep the tender offer open for more than 20 business days, and was unwilling to reduce the termination fee below $5 million.However, MVA advised that Watsco was willing to reduce the notice period to five business days, modify the definition of “superior proposal” to be an offer that exceeded Watsco’s offer by more than $0.30 per share, would modify the tender and support agreements with the executive officers so that they would be terminated if the Board terminated the agreement because of a superior proposal, provided that under such a circumstance the executive officers would be obligated to pay to Watsco the net proceeds to the executive officers for such shares in excess of $6.75 a share, and would shorten the termination date to four months but insisted that Watsco retain the unilateral right to extend it for an additional period of one month. 7 On June 21, 2007, management advised the Board by email of Watsco’s response and the status of the negotiations. On June 22, 2007, MVA delivered a revised draft of the Merger Agreement and a form of sale and support agreement to Fulbright, which drafts reflected Watsco’s revised proposals. On June 23, 2007, Watsco talked with Houlihan Lokey several times, and expressed its continued belief that its offer was compelling. On June 25, 2007, Fulbright delivered its comments to the revised Merger Agreement to MVA, noting that the deal protection provisions were subject to further discussion. On June 26, 2007, Fulbright and MVA discussed the Company’s comments to the revised draft Merger Agreement by telephone, and resolved substantially all of the open issues other than those relating to the deal protection provisions. On June 28, 2007, the Board met telephonically to discuss Watsco’s revised Merger Agreement and the open issues including those regarding the deal protection provisions.Fulbright and Houlihan Lokey participated by telephone.The Board noted that substantially all of the open issues on the merger agreement had been resolved other than those relating to the deal protection provisions.After extensive discussion, the Board concluded that it would reiterate its position on what it believed to be were the three most important components of the deal protection provisions, and instructed Houilhan Lokey to present the Company’s counter-proposal to Watsco’s revised proposals.Houlihan Lokey advised Watsco that the Company believed the termination fee should be reduced to 3.0% of the Company’s equity value, that the definition of “superior proposal” should be modified to include any proposal of an alternative transaction that the Board concluded it would be required to accept in accordance with its fiduciary duties without any requirement that a competing offer exceed Watsco’s offer by any minimum amount, and that the tender offer period be extended to 40 days. On June 29, 2007, Watsco advised Houlihan Lokey that Watsco would be willing to agree to the Company’s proposal regarding the definition of “superior proposal,” but that Watsco was unwilling to reduce the termination fee or tolengthen the tender offer period.In addition, Watsco advised Houlihan Lokey that this represented Watsco’s final concessions regarding the deal protection provisions, and that Watsco was only willing to proceed with the transaction on those terms. On June 30, 2007, the Company Board met telephonically to consider the proposed transaction.Fulbright and Houlihan Lokey participated by telephone.The Company’s senior management reviewed the proposed transaction with the Board.Management also updated the Board regarding the Company’s business and recent results of operations, including trends in the Company’s industry.The Board also reviewed with Fulbright the material terms of the Merger Agreement, including Watsco’s final proposals regarding the deal protection provisions.During the meeting, Houlihan Lokey reviewed its analysis of the proposed transaction, and delivered its oral opinion that, as of the date of the meeting and based upon and subject to the factors, assumptions, matters, procedures, limitations and qualifications it summarized and as would be set forth in its written opinion, the consideration to be received by the holders of Company common stock in the transaction was fair, from a financial point of view, to such holders.The Board was also advised by Fulbright with respect to its fiduciary obligations in connection with considering and approving the Merger Agreement.Following further discussion and based on the totality of the information presented and the fairness opinion issued by Houlihan Lokey, the Board, among other things, instructed management to undertake to finalize and execute the definitive Merger Agreement and related documentation. 8 From June 30 through the afternoon of July 3, 2007, management of the Company and Watsco, together with Fulbright and MVA, continued to work to finalize the Merger Agreement and conclude Watsco’s remaining due diligence inquiry. On July 3, 2007, the Board unanimously approved the Merger Agreement, and declared the transaction to be in the best interests of the Company's shareholders. Following the close of the market on July 3, 2007, the Company, Watsco and the Purchaser executed the Merger Agreement and Watsco, the Purchaser and the other signatories to the Sale and Support Agreements executed such agreements. On July 5, 2007, Watsco and the Company issued a joint press release announcing the transaction. Reasons for the Recommendation of the Board of Directors In approving the Offer, the Merger, the Merger Agreement and the transactions contemplated thereby and recommending that all holders of Shares accept the Offer and tender their Shares pursuant to the Offer and, if required, adopt the Merger Agreement and approve the Merger, the Board considered a number of factors, including: Company Operations and Financial Condition. The Board considered the current and historical financial condition and results of operations of the Company, as well as its prospects and objectives, including the risks involved in achieving those prospects and objectives, and the current and expected conditions in the HVAC wholesale industry.The Board also considered the benefits to the Company’s shareholders of receiving a more certain and accelerated return on investment, in the form of the cash Offer Price at a significant premium over recent trading prices for the Shares, in comparison with the less certain possibility of achieving similar or greater value over time if the Company remained independent and continued to execute its business plan. The Board concluded that the timing, relative certainty and valuation advantages presented by the transaction with Watsco and the Purchaser supported the transaction. Fairness Opinion.The Board received and considered a presentation by Houlihan Lokey and a written opinion of Houlihan Lokey to the effect that, as of the date of the opinion and based upon and subject to the various considerations set forth in the opinion, the Offer Price to be received by the holders of Shares in the Offer and to be received by holders of Shares in the Merger is fair from a financial point of view to such holders. The full text of the Houlihan Lokey written opinion dated June 28, 2007, which sets forth, among other things, the assumptions made, procedures followed, matters considered and limitations on the scope of the review undertaken by Houlihan Lokey in rendering its opinion, is attached as Annex A and is incorporated in its entirety herein by reference. Company shareholders are urged to, and should, carefully read the Houlihan Lokey opinion in its entirety.
